786 F.2d 1166
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ALPHONSO PROVENS, Plaintiff-Appellant,v.RONALD C. MARSHALL; RICHARD SEITER, Defendants-Appellees.
85-3100
United States Court of Appeals, Sixth Circuit.
2/5/86
S.D.Ohio
AFFIRMED
ORDER

1
BEFORE:  MARTIN and KRUPANSKY, Circuit Judges, and CHURCHILL, District Judge*.


2
Plaintiff appeals the district court's order dismissing his pro se civil rights action.  The case has been referred to a panel of this Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
It is ORDERED that the judgment is affirmed for the reasons stated by the district court.  Sixth Circuit Rule 9(d)(3).



*
 The Honorable James P. Churchill, U.S. District Judge for the Eastern District of Michigan, sitting by designation